DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on June 30, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 30, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 recites each rib has a height of .01 mm to .1 mm.  However, claim 1, from which claim 5 depends, recites the average roughness is between .5 µm to 3 µm.  This is also disclosed in the specification.  It is not clear how the gripping portion would have a surface roughness less than the height of the ribs if roughened surface portion is a result of the height of the ribs.  As there are no other surface treatments present, the roughness should correlate to the height of the ribs.  
Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites each rib has a height of .01 mm to .1 mm.  However, claim 1, from which claim 5 depends, recites the average roughness is between .5 µm to 3 µm.  The range given for the height of the claim is outside the range listed for the roughness.  As there are no other surface treatments present, the roughness should correlate to the height of the ribs.  As such the claim does not include all the limitations of the independent claim as it appears to delete the previously recited range.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delabie (US 2012/0179108) in view of Takemoto (US 2016/0082199) and Siebers et al. (US 2013/0158485 A1).  
With regard to claims 1, 4, and 6, Delabie teaches a medical device for use in delivering a medical solution into a body of a patient, comprising:  5an elongated main body defining a reservoir for containing a medical solution (Fig. 2A member 2, [0035]); a longitudinal tip extending axially and distally from the main body, the longitudinal tip defining a fluid path extending axially through the longitudinal tip and in fluid communication with the reservoir (Fig. 4 member 3, channel 4, [0035]); and a gripping portion formed on an outer surface of the longitudinal tip (exemplary Fig. 4 member 12, [0048]), 10wherein wherein the main body and longitudinal tip are made of glass ([0035]).  Delabie do not disclose the roughened portion to have three to eight ribs.  However, Takemoto teach roughened portions for gripping between components can comprise various equivalent configurations including blast process or various cuts including horizontal cuts with an average roughness of at least 0.2µm (Fig. 3A, [0036], [0042]).  Further, Siebers et al. teach a roughness value for a grip portion to be between 0.3µm to 2µm ([0026]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a roughened surface in Delabie comprised of ribs as Takemoto teach various equivalent roughening means which would yield the same result and further to use a roughness between 0.5µm to 3µm as Takemoto teach using values of at least 0.2µm and Siebers et al. teach values between 0.3µm to 2µm are effective for gripping.  Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use three to eight ribs as one of ordinary skill in the art would be able to select the number of ribs, spacing between the ribs, and axial extent of the ribs needed to achieved the desired gripping.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
With regard to claim 2, in order to have ribs the placement is necessarily pre-determined.
With regard to claim 3, in Fig. 2 Takemoto shows that protrusions of the roughened portion may be rounded.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use rounded ribs as Takemoto show such a shape is art effective for gripping.
With regard to claim 5, Takemoto teach roughened portions for gripping between components can comprise various equivalent configurations including blast process or various cuts including horizontal cuts with an average roughness of at least 0.2µm (Fig. 3A, [0036], [0042]).  As Takemoto teach using values greater than .2 µm it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use three to eight ribs as one of ordinary skill in the art would be able to select a height value for the ribs greater than this between 01 mm to .1 mm as needed to achieved the desired gripping.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One of ordinary skill would be able to determine the necessary height to achieve the desired grip strength.
With regard to claim 7, see exemplary tip in Fig. 3A, the frustoconical shape is described in [0036].
With regard to claim 8, Delabie teaches an assembly for use in delivering medical solution to a body of a patient, the assembly comprising:  35the device according to any one of claim 1 (see the rejection above); andWO 2018/122366PCT/EP2017/08479711 an additional element fitted onto the gripping portion of the longitudinal tip (Fig. 4 member 8).
With regard to claim 10, member 8 is taken as a tip cap as is it placed on (caps) the tip (exemplary Figs. 2B and 3B).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delabie (US 2012/0179108), Takemoto (US 2016/0082199), and Siebers et al. (US 2013/0158485 A1) as applied to claim 8 above, and further in view of Ritger et al. (US 5,851,201).
With regard to claim 9, Delabie teaches that the adapter connects to various connectors ([0035]) but does not explicitly disclose this connects to a needle, though such a structure would appear to be needed for the connections listed.  However, Ritger et al. teach such a tip on a barrel may equivalently connect to various needle or catheter hubs for fluid delivery (Col. 3 lines 8-23).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect the device to a needle hub in Delabie as such would yield delivery as listed in Delabie and Ritger et al. teach such is an equivalent delivery means and would yield the same predictable result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783